IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0615
                               Filed April 8, 2015

LINDA CAMPBELL,
     Plaintiff-Appellant,

vs.

JAMIEE NICOLE KINSER,
     Defendant-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Lucas County, Sherman Phipps,

Judge.



      A plaintiff appeals a judgment in the defendant’s favor in a negligence

action resulting from a train accident. AFFIRMED.



      Brett J. Beattie of Beattie Law Firm, P.C., Des Moines, for appellant.

      Gayla R. Harrison and Nicholas T. Maxwell of Harrison, Moreland,

Webber & Simplot, P.C., Ottumwa, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



MULLINS, J.

       Plaintiff Linda Campbell appeals a jury’s finding that defendant Jamiee

Nicole Kinser was not negligent in getting her vehicle stuck on the railroad tracks.

Campbell asserts the trial court abused its discretion in excluding evidence that

Kinser was driving in violation of Iowa Code section 321.194 (2013) at the time of

the accident. She also contends the trial court’s failure to issue a jury instruction

on this violation constituted error. We affirm the rulings of the trial court.

I.     Background Facts and Proceedings

       Campbell was a passenger in a train that collided with a pickup truck

blocking a train crossing. Kinser was the driver of the truck who got the truck

stuck after attempting to cross the tracks in deep snow several minutes before.

Campbell brought suit to recover for the injuries she claimed she sustained due

to Kinser’s negligence.

       Kinser was driving in violation of the limitations of her special minors’

driver’s license issued under section 321.194 at the time of the accident. Iowa

Code § 321.194. The district court denied Campbell’s efforts to claim Kinser’s

violation of her driver’s license was either negligence per se or was evidence of

negligence. The jury found for Kinser. Campbell has appealed.

II.    Discussion

       We review errors in jury instructions for correction of errors at law. Herbst

v. State, 616 N.W.2d 582, 585 (Iowa 2000). We review evidentiary rulings for an

abuse of discretion. Clinton Physical Therapy Servs., P.C. v. John Deere Health

Care, Inc., 714 N.W.2d 603, 615 (Iowa 2006).
                                          3



       Section 321.194 is, as argued, intended to restrict the driving of

inexperienced drivers. Iowa case law on the subject of liability arising out of

driving without a license is primarily in the context of contributory negligence or

comparative fault issues.       In automobile accident cases, our courts have

consistently held that in the absence of a causal relationship between having no

driver’s license1 and the collision, the evidence of license status is irrelevant.

See, e.g., Stumpf v. Reiss, 502 N.W.2d 620, 622 (Iowa Ct. App. 1993).

       [U]nder Iowa law unless there is a causal relationship between the
       failure to have a license to operate a motor vehicle and the accident
       itself, the fact that plaintiff had no license is no defense to the
       action. This is in keeping with the general statement of the law that
       before a violation of a statute will preclude recovery, causal
       relationship must exist between the unlawful act and the accident.

See id.

       Although Stumpf involved an effort by the defendant to claim an

unlicensed plaintiff driver should be denied recovery because the plaintiff was not

a licensed driver, the rationale behind the Stumpf decision and the cases cited in

that decision are on point in this case in which Campbell seeks to use Kinser’s

lack of driving privileges at the time of that accident as proof of negligence.

Campbell has been unable to demonstrate a causal relationship between

Kinser’s driving privilege status and the collision.

III.   Conclusion

       Accordingly, the district court correctly applied the law when it denied

Campbell’s request for a jury instruction based on Kinser’s violation of section



1
 For the limited purpose of the analysis of this case, we consider driving beyond the
authority granted by a restricted license as analogous to driving without a license.
                                        4



321.194, and the court did not abuse its discretion when it refused to allow

further evidence of Kinser’s violation of section 321.194. We affirm the rulings of

the trial court.


       AFFIRMED.